Citation Nr: 0931161	
Decision Date: 08/19/09    Archive Date: 08/27/09

DOCKET NO.  05-03 257A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased initial disability rating for 
post traumatic stress disorder (PTSD), currently evaluated at 
30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The Veteran had active service from January 1969 to August 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from an August 2004 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida that denied the benefit 
sought on appeal to the BVA.  The case was referred to the 
Board for appellate review, and the Board returned the case 
for additional development in August 2007 and March 2009 for 
further development.  That development has been accomplished 
and the case is before the Board for further appellate 
review.

The Board observes that in a statement dated in September 
2008 the Veteran's private psychologist made reference to the 
Veteran being unemployable.  The Board construes this 
statement as raising an informal claim for a total evaluation 
based on individual unemployability due to service connected 
disabilities.  However, this matter is not currently before 
the Board because it has not been prepared for appellate 
review.  Accordingly, this matter is referred to the RO for 
appropriate action.


FINDING OF FACT

The Veteran's PTSD does not result in symptomatology causing 
occupational and social impairment with reduced reliability 
and productivity.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent 
for PTSD have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.159, 4.1-4.14, 4.125-4.130, 
Diagnostic Code 9411 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in April 2004, March 2006 and September 
2007.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

The Board acknowledges a decision from the United States 
Court of Appeals for Veteran's Claim that provided additional 
guidance of the content of the notice that is required to be 
provided under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
in claims involving increased compensation benefits.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  However, 
the Court has also indicated that in claims for a higher 
initial evaluation after the claim for service connection has 
been substantiated and allowed, that further notice is not 
required.  See also Goodwin v. Peake, 22 Vet. App. 128 
(2008).  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  In 
this regard, the Veteran has been afforded VA examinations 
and records pertaining to private and VA treatment have been 
obtained.  The Board would observe, however, that one of the 
reasons the case was returned in March 2009 was to obtain 
records of treatment from a private psychologist.  And while 
the Veteran completed and returned an authorization to permit 
the VA to obtain those records, the private psychologist 
indicated in a response dated in May 2009 that he did not 
keep records of individual treatment sessions, but rather 
created evaluation reports and summaries of treatment 
sessions when requested by his patient/client.  Given this 
response, it appears that there are no additional records 
that can be obtained from the private psychologist.

The Veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  See Shinseki v. Sanders, 129 
S.Ct.1696 (2009) (Reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, the Board finds 
that duty to notify and duty to assist have been satisfied 
and will proceed to the merits of the Veteran's appeal.  

The Veteran essentially contends that the evaluation assigned 
for his PTSD does not accurately reflect the severity of his 
disability.  Disability evaluations are determined by 
evaluating the extent to which a Veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, including employment, 
by comparing the symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and the residual conditions in 
civilian life.  Generally, the degree of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity to the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic 
Codes identify the various disabilities and the criteria for 
specific ratings.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the Veteran.  38 C.F.R. § 4.3.  

While the Veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  However, the Board will consider 
whether separate ratings may be assigned for separate periods 
of time based on facts found, a practice known as "staged 
ratings," whether it is an initial rating case or not.  
Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  

By way of background, a rating decision dated in August 2004 
granted service connection for PTSD.  That rating decision 
also assigned a 30 percent evaluation under Diagnostic Code 
9411.  The Veteran expressed disagreement with that 
evaluation and began this appeal.

Under Diagnostic Code 9411, a 30 percent rating is warranted 
for PTSD where the disorder is manifested by occupational and 
social impairment with an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood; 
anxiety; suspiciousness; panic attacks (weekly or less 
often); chronic sleep impairment; and mild memory loss (such 
as forgetting names, directions, and recent events).

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment, impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. Id.

A 70 percent evaluation is warranted for PTSD if a veteran 
exhibits: occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine actives; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work like setting); 
inability to establish and maintain effective relationships

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name. 

In evaluating psychiatric disorders, the VA has adopted and 
employs the nomenclature in the rating schedule based upon 
the Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition, of the American Psychiatric Association (DSM-
IV).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a 
mental disorder should conform to DSM-IV.  See 38 C.F.R. 
§ 4,125(a).  Diagnoses many times will include an Axis V 
diagnosis, or a Global Assessment of Functioning (GAF) score.  
The GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness.  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.1994). 

GAF scores ranging from 51 to 60 reflect more moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  

GAF scores ranging from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  

The evidence for consideration includes statements from the 
Veteran and his girlfriend, hearing testimony, private and VA 
medical records and the reports of two VA examinations.  In 
an April 2004 statement a private psychologist reported 
treating the Veteran for depression, anxiety, with 
difficulties in interpersonal relationships and isolative 
behavior.  A Global Assessment of Functioning (GAF) score of 
55 was reported.  

On a July 2004 VA examination the Veteran's complaints 
included anxiety, frequent nightmares, isolation, an 
inability to express feelings, irritability and anger, 
concentration difficulties, depression, and decreased energy 
and motivation.  It was noted that the Veteran had retired 
from General Motors in 2003 and currently he spent his time 
wood working and building his own home.  Evaluation revealed 
normal speech, a euthymic affect, and thought processes that 
were goal directed and coherent.  There were no signs of 
paranoia or hallucinations and thought content was 
appropriate.  No suicidal or homicidal ideation was noted and 
the Veteran was fully oriented, and calculation, memory, 
concentration, fund of knowledge and abstracting ability were 
intact. Mood was apprehensive and anhedonia was denied.  A 
GAF score of 60 was reported and the examiner reported that 
the Veteran had some moderate symptoms or moderate difficulty 
in social, occupational or school functioning.

In a September 2004 statement, the Veteran's private 
psychologist reported that the Veteran had decreased 
productivity and functioning due to blunted emotional affect 
and problems with authority.  His concentration and short-
term memory were impaired since he suffered from intrusive 
memories and flashbacks.  There was said to be severe 
disturbance in mood and motivation with extreme difficulty in 
establishing and maintaining social relationships.  In a 
September 2008 letter the psychologist reported that the 
Veteran has daily sleep problems which included nightmares 
with panic attacks, as well as intrusive memories.  The 
psychologist said that the Veteran's GAF score was no more 
than 55 which could fall under 50 due to stress.  

VA outpatient treatment records dated between November 2007 
to April 2009 reflect treatment for the Veteran's PTSD.  A 
record dated in February 2009 reflects that following the 
evaluation the GAF score assigned was 55-60.

On an April 2009 VA examination the Veteran's complaints 
included a mild depressed mood which occurred about 2 days a 
week.  The Veteran denied anhedonia and said that he slept 6-
8 hours with medication and his energy level was good.  He 
said his appetite was good and his concentration was "ok" 
most of the time.  He said that he usually felt good about 
himself and he denied suicidal ideation.  It was noted that 
the Veteran had been divorced thee times and currently lived 
with a girl friend with whom he had had a positive 5 year 
relationship.  It was said that he had a positive 
relationship with his three children and he had two friends 
from the military 

Evaluation revealed that the Veteran was appropriately 
groomed.  He was cooperative and friendly during the 
interview.  His speech was unremarkable, spontaneous, clear 
and coherent.  Psychomotor activity unremarkable, the Veteran 
affect was normal, and delusions and hallucinations were 
denied, as were homicidal and suicidal ideation and intent. 
Attention was intact and the Veteran described his mood as 
"OK".  The Veteran was fully oriented and his thought 
processes and content were unremarkable.  Intelligence was 
above average and the Veteran understood the outcome of his 
behavior and that he had a problem. No panic attacks, 
inappropriate behavior, or obsessive behavior had been noted.  
Impulse control was said to be fair and no violent behavior 
was reported.  It was noted that the Veteran had retired from 
his job as a manufacturing engineer for General Motors.  

Following the examination the diagnosis was PTSD and the GAF 
assigned was 60.  The examiner also indicated that the 
Veteran's PTSD did not result in total occupational and 
social impairment and that the PTSD did not cause 
deficiencies in judgment, thinking family relations work, 
mood or school.  It was further noted that PTSD symptoms had 
not resulted in reduced reliability and productivity.

Based on this record, the Board finds that the initial 30 
percent evaluation assigned most nearly reflects the overall 
severity of the Veteran's disability picture due to his PTSD 
throughout the time period of this appeal.  In order to 
warrant the next highest rating of 50 percent for PTSD, the 
evidence must show psychiatric symptomatology resulting in 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment, impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Simply put, the Veteran is not shown to 
manifest the symptomatology contemplated for the next higher 
50 percent evaluation.

While the Veteran's psychologist reported that the Veteran 
had an emotionally blunted affect in September 2004, this 
finding is contrasted with the findings on the July 2004 VA 
examination which described the Veteran's affect as euthymic, 
and with the findings of the most recent VA examination April 
2009 which described the Veteran's affect as normal.  
Similarly, while panic attacks, concentration difficulties, 
and some short term memory problems were reported in the 
private psychologist September 2008 letter, panic episodes 
were not mentioned in the July 2004 VA examination and 
specifically denied in the recent VA examination in April 
2009, while both VA examinations found the Veteran's memory 
to be intact and his concentration unimpaired.  

The Veteran's private psychologist also noted that the 
Veteran has a depressed mood, anxiety, and problems with 
motivation and with social interactions.  While an 
apprehensive mood and motivation problems were noted by the 
VA in the July 2004 examination, the claimant's mood was said 
to be OK in the report of the recent 2009 VA examination and 
at that time he described his energy level to be good.  He 
also denied anhedonia at the time of the evaluation. The 
Board observes that while the Veteran may have some 
difficulties with motivation, the record indicates that he 
was able to become sufficiently motivated to construct his 
own dwelling in recent years.  The Board also notes that the 
Veteran's speech has been evaluated as normal on psychiatric 
evaluations.  His cognitive functions have been noted to be 
intact.  Finally, the Board notes that with the record 
demonstrates that the Veteran's GAF scores have been 
generally reported to be within the range of the moderate (50 
or above).  

While the Board recognizes that the Veteran's PTSD does 
result in some social and industrial impairment causing 
difficulty in establishing and maintaining effective work and 
social relationships, the Board finds that such is within the 
degree contemplated by the 30 percent rating currently 
assigned for symptomatology resulting in occupational and 
social impairment with an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks.  The degree of symptomatology required 
for 50 percent rating for PTSD is not shown by the evidence 
of record.  

In essence, the Veteran's private psychologist had generally 
described the Veteran's PTSD symptomatology as more severe 
than shown in VA treatment records and examination reports.  
However, the Board finds that the VA examination reports and 
treatment records have greater probative value than the 
findings and conclusions of the Veteran private psychologist.  
The VA examination reports indicate that all of the pertinent 
evidence in the Veteran's claims file had been reviewed, and 
VA treatment records were created contemporaneous with the 
treatment provided, whereas the statements from the Veteran's 
private psychologist do not reflect that all pertinent 
records contained in the Veteran's claims file were reviewed 
and the statements were created, by the psychologist account, 
from his recollections and at the Veteran's request.  As 
such, the Board finds that the VA medical records, which show 
symptomatology more consistent with a 30 percent evaluation, 
rather than a 50 percent evaluation, most accurately depict 
the Veteran's disability picture.

Lastly, a determination of whether a claimant is entitled to 
an extraschedular rating under 38 C.F.R. § 3.321(b) is a 
three-step inquiry.  First, the Board must determine if the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-
connected disability are inadequate.  To do this, the Board 
or the RO must determine if the criteria found in the rating 
schedule reasonably describes the claimant's disability level 
and symptomatology.  If this is the case, the claimant's 
disability picture is contemplated by the rating schedule, 
the assigned schedular evaluation is, therefore, adequate, 
and no referral for extraschedular consideration is required.  

If the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology, the Board 
must determine whether the claimant's exceptional disability 
picture exhibits other related factors, such as marked 
interference with employment and frequent periods of 
hospitalization.  If the Board determines that the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology, and the disability picture 
exhibits other related factors such as marked interference 
with employment or frequent periods of hospitalization, the 
case must be referred for completion of the third step -- to 
determine whether, to accord justice, an extraschedular 
rating must be assigned.  See Thun v. Peake, 22 Vet. App. 
111, 115 (2008)  

In this instance, the Veteran's psychiatric symptomatology is 
clearly accounted for in Diagnostic Code 9411.  In addition 
the Veteran's PTSD has not produced marked interference with 
employment or frequent periods of hospitalization.  In this 
regard, it should be remembered, as indicated above, that the 
Board has referred a claim for a total evaluation based on 
individual unemployability to the RO for adjudication, and 
that the percentage ratings represent, as far as can 
practicably be determined, the average impairment in earning 
capacity resulting from such diseases and injuries and the 
residual conditions in civilian life.  Generally, the degree 
of disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity to the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  As 
such, the Board finds that the Diagnostic Code for the 
Veteran's service-connected disability adequately describes 
the current disability levels and symptomatology and, 
therefore, a referral for an extraschedular rating is not 
warranted.  


ORDER

An initial disability rating in excess of 30 percent for PTSD 
is denied.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


